SinoCoking Coal and CokeChemical Industries, Inc. (SCOK) SinoCoking Coal and Coke ChemicalIndustries, Inc. (SCOK) Company Overview February SinoCoking Coal and CokeChemical Industries, Inc. (SCOK) Legal Disclaimer CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS Included in this Presentation are forward-looking statements within the meaning of Section 27A of the Securities Act of1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other thanstatements of historical facts, included in this Presentation that address activities, events or developments that weexpect or anticipate will or may occur in the future are forward-looking statements.
